Exhibit Financial ReportApril - June 2008 Sales: $1,908 million EBIT: $148 million EPS: $1.24 (Stockholm, July 22, 2008) – – – For the quarter ended June 30, 2008, Autoliv Inc. (NYSE: ALV and SSE: ALIV) – the worldwide leader in automotive safety systems – reported a sales increase of 10% to $1,908 million due to currency effects and an acquisition in 2007. Organic sales declined by 1% due to a worsening North American light vehicle production and a negative vehicle production mix. Despite these headwinds, the Company managed to reach its guided operating margin of 7.8% of net sales. Operating income for the second quarter amounted to $148 million, income before taxes to $135 million, net income to $90 million and earnings per share to $1.24. The comparable quarter 2007 was negatively affected by a $30 million increase in legal reserves. Excluding this item, operating income rose on a comparable basis by 12%, income before taxes by 13%, net income by 16% and earnings per share by 27%. Cash flow from operations amounted to $159 million and cash flow before financing activities to $87 million. The market outlook is deteriorating as a result of both accelerating production cuts by customers and accelerating raw material and energy costs. To mitigate the effects of these trends, Autoliv will implement an action program that is estimated to generate annual cost savings in the magnitude of $120 million and could affect up to 3,000 associates. The costs for this program are estimated to amount to up to $75 million. As a result of the negative market trends, the Company is changing its full year guidance. Sales for 2008 are now expected to increase by 8% and an operating margin, excluding severance and other restructuring costs, is expected in the range of 7-7.5%. An earnings conference call will be held at 3:00 p.m. (CET) today July 22. To listen in, call (in Europe) +44-203-003-2665 and (in the U.S.) +1-866-966-5335 or access www.autoliv.comunder “News/Calendar”. 2nd quarter Market Overview During the second quarter 2008, global light vehicle production is esti­mated by CSM and J.D.
